Citation Nr: 0837565	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-10 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
traumatic arthritis of the right foot

2.  Entitlement to service connection for degenerative disc 
disease, L5-S1, to include as secondary to traumatic 
arthritis of the right foot.

3.  Entitlement to service connection for anxiety and 
depression, to include as secondary to traumatic arthritis of 
the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 

INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

In April 2006 and November 2007, the Board received 
additional evidence from the veteran, through his 
representative, unaccompanied by a waiver of the veteran's 
right to have this evidence initially considered by the RO.  
In light of the favorable decision rendered herein, a remand 
is not required.

The Board notes that in the May 2003 rating decision, the RO 
reopened and then denied the claim seeking service connection 
for traumatic arthritis of the right foot.  The Board has a 
legal duty to consider the new and material evidence issue 
regardless of the RO's actions. Bartnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd 83 Fed. 3d. 1380 (Fed. Cir. 1996).  
Thus, the Board must first review the RO determination that 
new and material evidence has been submitted to reopen the 
previously denied claim. 

The issues of service connection for traumatic arthritis of 
the right foot, degenerative disc disease of the L5-S1 to 
include as secondary to the right foot disorder, and anxiety 
and depression to include as secondary to the right foot 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The January 1972 rating decision that denied a claim of 
entitlement to service connection for traumatic arthritis of 
the right foot is final.

2.  The evidence received since January 1972 includes 
evidence that is neither cumulative nor redundant, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection of traumatic arthritis of the right foot, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for traumatic 
arthritis of the right foot. 38 U.S.C.A. §§  5108, 7105 (West 
2002); 38 C.F.R. §  3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim to 
reopen the claim for service connection for traumatic 
arthritis of the right foot, the Board finds that no 
discussion of VCAA compliance is necessary at this time.  

II. Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The veteran's original claim of entitlement to service 
connection for traumatic arthritis of the right foot was 
denied by the RO in January 1972.  The RO noted that the 
veteran's induction examination from October 1969, from his 
service treatment records, indicated that the veteran had an 
old healed fracture of the 2nd, 3rd, and 4th metatarsals in the 
right foot in excellent position, and a small exostosis of 
the mid-shaft was indicated. The RO also noted that the 
veteran was seen multiple times during service for complaints 
of foot pain. An April 1970 x-ray showed no new fracture, but 
that there was old traumatic changes in the 3rd metatarsal, 
with no active disease shown. The veteran was granted a 
permanent physical profile in September 1970 with a diagnosis 
of traumatic arthritis of the right foot secondary to an old 
fracture at the 3rd and 4th metatarsals. A VA examination from 
December 1971 indicated that the veteran's right foot appears 
and functions normally. An x-ray showed old healed fractures 
of the middle of the shaft of the 2nd and 3rd metatarsal 
bones, with no deformity.  The examiner diagnosed residuals 
of a fracture of the 2nd and 3rd metatarsals of the right 
foot.  The RO noted that service connection was denied 
because traumatic arthritis of the right foot was not found 
on this last examination. 

The relevant evidence of record at the time of the January 
1972 rating decision included the veteran's service treatment 
records, and the December 1971 VA examination. 

The veteran filed a claim to reopen in June 2002 for 
traumatic arthritis of the right foot.  The veteran also 
indicates on this claim that he has a low back disability and 
depression, which he believes are tied to his arthritis.  In 
May 2003 the RO reopened the veteran's claim but confirmed 
and continued the denial of service connection for the 
disability.   In the rating decision the RO noted that the 
veteran had supplied new evidence in the form of a report 
from R.A.B., M.D., a private physician.  The report, dated 
April 2003, contained an opinion that the veteran's current 
complaints are due to stress fractures that occurred in 
service on two occasions.  

Along with the statement of Dr. B from April 2003, the 
veteran also submitted three other letters from Dr. B 
regarding the connection between his right foot disability, 
his degenerative disc disease, his anxiety and depression, 
and his military service.  The second letter, dated March 
2004, is an exact copy of the statement provided in April 
2003. The letters state: the veteran "suffers from the 
following medical problems: #1) degenerative osteoarthritis 
right foot due to stress fractures while in the Service on 
two occasions, #2) degenerative disc disease L5-S1 as a 
result of injury, #1) and compensatory mechanisms, #3) severe 
anxiety depression due to inability to maintain employment 
due to problems #1 and #2, presently requiring him to be on 
Effexor and Wellbutrin." A letter from April 2006 states 
that the stress fractures the veteran obtained in service 
"are the direct cause of his now significant disability with 
his right foot pain, an ongoing problem for almost 30 
years." The letter also states that the veteran "continues 
on pain management issues, and continued deterioration is 
expected." Dr. B also expressed the opinion that the United 
States Government should bear direct responsibility for this 
medical issue. The last letter from Dr. B, dated in October 
2007,  states that the veteran "suffered severe stress 
fractures while in the service, and because of that he has 
developed significant traumatic arthritis in his right 
foot." 

The veteran, under the impression that his complete service 
treatment records were not in his claims file, included 
copies of the pertinent records. A review of the claims file 
shows that the originals of those service treatment records 
submitted were contained in the claims file prior to the 
January 1972 rating decision, except for a copy of his August 
1971 separation examination report. 

Of the evidence added to the record since the unappealed 
January 1972 rating decision, the Board finds that the four 
letters from Dr. B are new, in that they were not previously 
of record, and they are also material as they relate to both 
a current diagnosis of traumatic arthritis of the right foot, 
and to the medical link between the veteran's claimed 
disability and his service. Also, the August 1971 separation 
examination report constitutes new and material evidence as 
it relates to the condition of the veteran's foot at the time 
of his discharge from service. 38 C.F.R. § 3.156(c).  Thus, 
new and material evidence has been received, and the claim is 
reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for traumatic arthritis of 
the right foot is reopened, and the claim is granted to this 
extent only. 



REMAND

While the statements and medical opinions from Dr. B are 
sufficient to reopen the claim, they are not sufficient to 
form the basis of an award of service connection for 
traumatic arthritis of the right foot. Though Dr. B gives a 
definitive opinion on both the veteran's diagnoses and their 
etiology, he does not provide a rationale.  Dr. B also gave 
these opinions without the benefit of reviewing the veteran's 
entire claims file, and likely based his opinions on the 
history supplied by the veteran. Thus, the Board finds that 
it is necessary to afford the veteran an examination and 
obtain a nexus opinion. See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2)(West 
2002), 38 C.F.R. § 3.159 (c)(4)(i).

The Board notes that the veteran is seeking service 
connection for traumatic arthritis of the right foot which, 
the veteran argues, was incurred or aggravated in service. 
Service connection is not currently in effect for a right 
foot disability. As noted in the introduction, the Board is 
remanding the issue of service connection to the RO for 
adjudication. Notably the veteran is also claiming service 
connection for degenerative disc disease of the L5-S1, and 
anxiety depression, which he claims are secondary to his 
right foot disability. The Board finds that the issues of 
entitlement to secondary service connection for degenerative 
disc disease and anxiety depression are inextricably 
intertwined with the issue of entitlement to service 
connection for traumatic arthritis of the right foot. See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that two issues are 'inextricably intertwined' where they are 
so closely tied together that a final decision cannot be 
rendered unless both issues have been considered). Therefore, 
the issue of service connection for traumatic arthritis of 
the right foot must be resolved prior to further appellate 
action on the issue of entitlement to secondary service 
connection for degenerative disc disease L5-S1 and anxiety 
depression. Therefore appellate consideration of these issues 
is deferred.





Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b), regarding 
secondary service connection. The letter 
should also provide explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal.

2.  The RO/AMC should obtain copies of all 
outstanding records of treatment received 
by the veteran for the claimed 
disabilities from VA and private medical 
providers.

3.  Schedule the veteran for a VA 
orthopedic examination by a physician to 
determine the nature of any current 
traumatic arthritis of the right foot and 
for an opinion as to whether such 
conditions are related to or aggravated by 
service. The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination. All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail. The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

The examiner should provide an opinion as 
to whether the right foot pathology which 
preexisted the veteran's service entrance 
underwent an increase in severity during 
service, or did the complaints documented 
during service represent no more than an 
exacerbation of symptoms? If there was an 
increase in the severity of the underlying 
right foot disability, provide an opinion 
on whether that increase was due to the 
natural progress of the disability.

The examiner also should indicate whether 
traumatic arthritis or any other chronic 
disability of the right foot at least as 
likely as not (i.e., a 50 percent or 
better probability) is otherwise 
etiologically related to the veteran's 
active military service. 
 
If the examiner finds that the veteran's 
right foot disability was aggravated by 
service (i.e. underwent an increase in 
severity not due to the natural progress 
of the disability) then the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any diagnosed low back 
disorder, to include degenerative disc 
disease L5-S1, was caused or aggravated 
(permanently worsened beyond the normal 
progress of the disorder) by the service-
connected right foot disability.  If the 
examiner finds that any chronic low back 
disorder is aggravated by the service 
connected right foot condition, he/she 
should quantify the degree of aggravation, 
if possible. 

Also, schedule the veteran for a VA 
psychiatric examination where the above 
question is to be addressed for any 
psychiatric disorder found to be present. 

4. Then, after any other indicated 
development is completed, readjudicate the 
veteran's claims. If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


